Citation Nr: 1522201	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1979 to May 1994.  He died in June 2003.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is now in the jurisdiction of the Montgomery, Alabama RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her May 2011 claim and May 2013 substantive appeal, the appellant reported the Veteran was treated for seizures from when he was discharged from active duty in May 1994 until his death in June 2003.  She noted he had received treatment at VA treatment facilities in Montgomery, Alabama, Dothan, Alabama, and Hampton, Virginia.  VA treatment records from April 2001 to July 2001 are associated with the record.  An April 2001 VA primary care note indicates he had a history of a seizure disorder.  In the May 2013 statement of the case, the RO indicated the Veteran did not receive treatment at any VA medical center between July 2001 and his death.  As outstanding VA treatment records dated prior to July 2001 could contain pertinent information, and VA records are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from May 1994 to July 2001 which have not yet been associated with the record, including records from the VA treatment facilities in Montgomery, Alabama, Dothan Alabama, and Hampton, Virginia.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  After completing directive (1), perform any additional development deemed appropriate, including obtaining a VA medical opinion regarding the nature and likely etiology of the Veteran's seizure disorder if necessary.  

3. The AOJ should then review the expanded record and readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




